DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 04/06/2022, in response to the rejection of claims 1-20 from the non-final office action (01/06/2022), by amending claims 1-2 and 11-20, and supplemental amendment, filed on 04/26/2022, further amending claims 1, 9-10, 17, and 19 is entered and will be addressed below.
	The examiner initiate an examiner’s interview to discuss the need to clarify the claim and Applicants agreed, resulting the supplemental amendment. Note without the “same, fixed … angle” for each type of nozzles, an adjustable nozzle can read into the claim, furthermore, “same angle” is needed to avoid broad interpretations of one of many angles within a group of nozzles.  

Allowable Subject Matter
Claims 1-20 are allowed.

	Newly cited reference US 20020179013 teaches crucible with adjustable angle to the substrate (Fig. 2, i.e., crucible mouth is a nozzle). Along with previously cited prior arts US 20200087777, 20190226090, 20110146575, 20050005857, 20160201195, 20160214133, does not fairly teach the limitations of:
	“wherein the 2n nozzles comprise:
one or more first nozzles inclined at a same, fixed first angle with respect to a vertical line perpendicular to a top surface of the cover part;
one or more second nozzles inclined at a same, fixed second angle greater than the first angle with respect to the vertical line; and
a plurality of third nozzles inclined at a same, fixed third angle greater than the second angle with respect to the vertical line, and
wherein the one or more first nozzles, the one or more second nozzles, and the plurality of third nozzles are sequentially arranged with each other in this order from a center of the cover part” in the context of claim 1 and similarly for claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/           Primary Examiner, Art Unit 1716